546 So. 2d 123 (1989)
Randy COLLINS, Appellant,
v.
STATE of Florida, Appellee.
No. 88-2684.
District Court of Appeal of Florida, First District.
July 13, 1989.
Michael E. Allen, Public Defender; and P. Douglas Brinkmeyer, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Richard E. Doran, Asst. Atty. Gen., for appellee.
ERVIN, Judge.
We reverse and remand that portion of appellant's sentences which impose costs upon appellant, because costs were imposed without adequate notice or opportunity to object to the assessment. Costs may, of course, be assessed on remand after adequate notice and opportunity have been afforded. Mays v. State, 519 So. 2d 618 (Fla. 1988); Jenkins v. State, 444 So. 2d 947 (Fla. 1984); Raulerson v. State, 544 So. 2d 338 (Fla. 1st DCA 1989).
In addition, as it appears that several of the written sentences are inconsistent with the oral pronouncement of those sentences, we direct the trial court on remand to correct the written sentences to conform to the oral sentences. Ferguson v. State, 545 So. 2d 505 (Fla. 1st DCA 1989); Timmons v. State, 453 So. 2d 143, 144 (Fla. 1st DCA 1984).
REVERSED and REMANDED.
SHIVERS, C.J. and JOANOS, J., concur.